Citation Nr: 1130596	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES


1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to exposure to herbicides and as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to herbicides and as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the Veteran initially requested a hearing before the Board.  He has withdrawn this request.  See August 2009 statement from Veteran.  

This matter was last before the Board in January 2010 at which time it was remanded for further development.  That development has been completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran has peripheral neuropathy of the right lower extremity attributable to exposure to herbicides.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran has peripheral neuropathy of the left lower extremity attributable to exposure to herbicides.


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of the right lower extremity is established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Service connection for peripheral neuropathy of the left lower extremity is established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran is entitled to a presumption of service connection if he is diagnosed as having certain enumerated diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) (2010).  Regulations pertaining to Agent Orange exposure have expanded to include all herbicides used in Vietnam. Unless there is affirmative evidence to the contrary, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange or similar herbicide. 38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313a (2010).  Here, the Veteran is entitled to the presumption of exposure to herbicides.  In this regard, under the authority granted by the Agent Orange Act of 1991, the Secretary of VA specifically determines, based on reports of the National Academy of Sciences (NAS) and other medical and scientific studies, diseases that may be presumed to have been caused by exposure to herbicidal agents.  The diseases for which service connection may be presumed due to an association with exposure to herbicide agents consist of chloracne or other acneform diseases consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, cancer of the lung, bronchus, larynx or trachea, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, mesothelioma, ischemic heart disease, Parkinson's disease, and B cell leukemias. 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.309(e) (2010).  Subacute peripheral neuropathy, is defined as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of date of onset." Id., Note (2).

The diseases listed at Section 3.309(e) shall have become  manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(6)(ii).  

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).
The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  As the Veteran filed his claim prior to this date, the amendment is inapplicable to the current claim.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A review of the Veteran's service treatment records documents no complaints regarding the lower extremities, particularly in regards to any neuropathy thereof.  However, a review of his personnel file shows that he served in Vietnam.  He is thus presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  

A review of the pertinent evidence of record discloses no evidence of peripheral neuropathy of the lower extremities dated within the first post-service year.  In this regard, there appears an October 2001 VA electro-diagnostic report pertaining to a complaint of pain in the right leg over the past 2 years and numbness in the right foot for 4 months.  Diagnostic testing at this time resulted in an impression of suggested mild neuropathy mainly involving the sensory fibers.  

A March 2002 VA treatment noted documents a complaint of episodic bilateral leg weakness.  This note documents a history of a gunshot wound to the right calf in 1975 with resulting numbness about the right foot, as well as pain in the right foot and lateral right leg.  An impression of possible peripheral nerve or more proximal (e.g. right lumbosacral root) or both provoke right leg symptoms, was assessed at this time.  

Of record is an April 2003 medical report related to the Veteran's claim for Social Security Administration (SSA) disability benefits.  The report notes that the Veteran had stopped working in May 2001 secondary to increasing low back pain with radiation into the right leg and right foot.  It also notes that the Veteran complained of pain in his feet, described as being "on fire", in the right foot, greater than the left.  The report notes that In September 2001 diagnostic testing had resulted in an assessment of bilateral lower extremity neuropathy.  

An April 2003 VA neurology outpatient note documents a complaint of low back pain, as well as complaints of lancinating pain about the left lateral leg and foot, as well as the right distal leg in association therewith.  There was decreased sensation to pinprick below the proximal calf on the right and ankle on the left in a stocking fashion.  Low back pain in portion potentially mechanical, radiculopathy, peripheral nerve injury on right and potentially polyneuropathy - latter based on sensory pattern all may factor, was assessed at this time.  

A December 2003 VA neurology outpatient note documents sensory symptoms of the lower extremities, unchanged.  An impression of polyneuropathy in portion traumatic and probably element of polyneuropathy was assessed.  The latter diagnosis was of an uncertain cause, bud borderline diabetes or cryptogenic were among the differential diagnoses.  

A January 2004 VA podiatry note documents an assessment of diabetes and neuropathy.  A VA physician's note dated later in this month documents that the Veteran's blood work did not indicate a diagnosis of diabetes mellitus.  

Of record is a January 2004 letter from the Veteran to his Congressman.  In this letter, he relates that it took almost 2 years from the time he complained of symptoms to when bilateral peripheral neuropathy was assessed.  He noted that his research had suggested that this condition could be related to exposure to herbicides in Vietnam.  

In March 2004 the Veteran sought treatment related to herbicide exposure at the VA Medical Center (VAMC) in Huntington, WV.  At this time, a history of neuropathy symptoms since the early 1970s was noted.  The Veteran apparently explained that he had had symptoms thereof since that time, but did not know what it was until he was diagnosed in 2003.  A March 2004 VA treatment note also documents a diagnosis of peripheral neuropathy "most likely than not related" to exposure to herbicides.  

In February 2009 the Veteran was afforded a VA examination.  At this time, the Veteran reported that he had been told that he had diabetes in 2003; however, the examiner noted a history of repeated blood glucose levels perfectly within normal limits since 2005.  Based on examination of the Veteran, the examiner concluded that the Veteran did not have diabetes.  The examiner also assessed peripheral neuropathy with an onset of 1990.  In this regard, the examiner noted that the Veteran had started experiencing burning and numbness of both feet, which was eventually assessed as peripheral neuropathy in 2001 via an abnormal NCV.  The examiner, however, did not know the cause of this diagnosis.  

In September 2009 the Veteran was once again provided a VA examination.  At this time, the Veteran again related a history of diabetes since 2003.  Yet, the examiner noted that a review of the record failed to reveal definitive abnormal blood sugar to meet the criteria for assessing diabetes mellitus until March 2005.  The Veteran then complained of tingling and burning in the bottoms of his feet since 1985 which was then spreading to the lower part of his right leg.  Type 2 diabetes was assessed and the examiner concluded that peripheral neuropathy of both feet was not a complication of diabetes since the condition pre-dated the assessment of diabetes.  

In furtherance of substantiating his claim, the Veteran submitted a highlighted copy of an October 2009 VA neurologic consult report.  This note documents that in the recent months the Veteran had been diagnosed as having diabetes after a history of intermittently high fasting glucose for years.  Peripheral neuropathy in portion traumatic and probably element of polyneuropathy was assessed.  The VA physician that authored this report noted that the latter diagnosis was of an uncertain cause, but that diabetes may now be a suspected factor as the Veteran's glucose levels had been borderline for some years.  

In December 2009 the Veteran submitted a statement in support of his claims.  He noted that VA doctors had related that diabetes was the primary cause of his neuropathy.  He also highlighted that he had been informed that his spinal problems were distinct from peripheral neuropathy and that he had problems going back to the 1970s and 1980s with numbness in his legs.  The Veteran noted that he had been informed that "diabetes and neuropathy only happen in a short high glucose period" and that "no one kn[ew] whether [he] was having spikes of blood sugar" in the past.  

In accordance with the Board's January 2010 remand, the Veteran was provided another VA examination in January 2010 to address whether his diagnosed peripheral neuropathy was attributable to his presumed exposure to herbicides.  The examiner that conducted the examination noted that the Veteran had been assessed as having peripheral neuropathy at least 15 years before diabetes mellitus.  As to the cause of peripheral neuropathy, the examiner therefore found that it was unrelated to diabetes.  Nevertheless, the examiner noted that no other etiologies had been proposed for peripheral neuropathy and in the absence of the most common cause (diabetes mellitus) it was at least as likely as not that the Veteran's peripheral neuropathy was related to exposure to herbicides in Vietnam.  In closing, the examiner noted that they had reviewed the claims file and pertinent medical literature in rendering their opinion.  

In opening, the Board notes that the herbicide regulations provide for service connection of acute and subacute peripheral neuropathy, which, as noted above, is defined as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of date of onset."  38 C.F.R. § 3.309(e), Note (2).  No such diagnosis appears in the record, nor are there any lay allegations of symptomatology concretely within 1 years of his last presumed exposure to herbicides.  Thus, even though the Veteran is presumed to have been exposed to herbicides, these regulations could not serve to substantiate the claim.

Rather, the central question in this case is whether the evidence shows to at least equipoise that the Veteran's peripheral neuropathy is attributable to either his service-connected diabetes mellitus or his presumed exposure to herbicides, and if not, whether there is any other etiology to account for this disorder.  Along these lines, the Board finds no suggestion that the Veteran's peripheral neuropathy is attributable to anything other than either diabetes or his exposure to herbicides.  

In this regard, the Board finds that the evidence, particularly the opinion of the January 2010 VA examiner, is at least in equipoise as to whether the peripheral neuropathy of the left and right lower extremities is attributable to the Veteran's presumed exposure to herbicides.  Accordingly, the claims are granted.  Gilbert, supra.

In closing, the Board acknowledges that the Veteran may well have neurologic deficits of the lower extremities attributable to his non-service-connected spine disability and gunshot wound.  Nevertheless, this is an issue for the rater to address, if deemed necessary, following effectuation of the Board's decision.









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to exposure to herbicides and as secondary to service-connected diabetes mellitus type II is granted.

Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to herbicides and as secondary to service-connected diabetes mellitus type II is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


